Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see the reply, filed April 11, 2022, with respect to claims 1, 4, 6 and 7 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 1, 4, 6 and 7 are allowed. Claim 1 is independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Varghese et al. (US 6988626), which was applied to the claims in the office action mailed November 09, 2021.  Suffice it to say, none of the cited prior art discloses a mounting system for supporting electronic equipment such as in a data center, comprising: a support structure dimensioned for supporting multiple pieces of electronic equipment in a vertically stacked configuration, said support structure having a front end defining one or more openings where front surfaces of said electronic equipment are disposed adjacent said one or more openings; first structure for securing a first piece of equipment in a first fixed position in relation to said support structure so that a first front surface of said first piece of equipment has a first horizontal offset in relation to said front end of said support structure,  said first structure allows for fixing said first piece of equipment at any of multiple offset positions in relation to said front end of said support structure and said first structure further includes a latch for latching said mounting structure in relation to said support structure so as to secure the equipment at said first fixed position; and second structure for securing a second piece of equipment in a second fixed position in relation to said support structure so that a second front surface of said second piece of equipment has a second horizontal offset, different than said first horizontal offset, said second structure allows for fixing said second piece of equipment at any of multiple offset positions in relation to said front end of said support structure and said second structure further includes a second latch for latching said mounting structure, as claimed in independent claim 1, and as such does not anticipate the instant invention as disclosed in independent claim 1.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726